     Case 2:17-cr-00148 Document 90 Filed 06/11/20 Page 1 of 5 PageID #: 492



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                                  CRIMINAL ACTION NO. 2:17-cr-00148

JOSHUA GREGORY RICHARDSON,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Defendant’s Emergency Motion to Transfer Sentence to Home

Confinement and/or Modify Under Compassionate Relief 18 U.S.C. § 3582(c)(1)(A)(i) (Document

82), three Letter-Form Motions (Documents 86, 87, and 88), the Response of the United States of

America to Defendant’s Emergency Motion to Transfer His Sentence to Home Confinement

(Document 84), and the Supplemental Response of the United States of America to Defendant’s

Emergency Motion to Transfer His Sentence to Home Confinement (Document 89). For the

reasons stated herein, the Court finds that the Defendant’s motion should be denied.


                                 FACTUAL BACKGROUND

       On February 22, 2018, the Defendant pled guilty to a single-count indictment, charging

him with conspiracy to distribute methamphetamine in violation of 21 U.S.C. § 846.         The

Defendant previously filed three motions requesting release to home confinement, alleging that

the COVID-19 pandemic presents a high risk due to his pre-existing medical conditions.

(Documents 75, 78, 80.) The Court entered orders denying the Defendant’s motions, finding that
    Case 2:17-cr-00148 Document 90 Filed 06/11/20 Page 2 of 5 PageID #: 493



the Defendant had not satisfied the administrative exhaustion requirements set forth in 18 U.S.C.

§ 3582(c)(1)(A)(i). (Documents 77, 79, 81.) In the most recent of those orders, the Court noted

that it would not issue rulings on future motions without new substance requesting the same relief.

(Document 81.)

       On April 13, 2020, inmates at FCI Elkton brought an emergency habeas action in the

United States District Court for the Northern District of Ohio, requesting relief due to the spread

of COVID-19 within FCI Elkton. Wilson et al. v. Williams et al., No. 4:20-cv-794, (N. D. Oh.,

Apr. 13, 2020). On April 22, 2020, the District Court for the Northern District of Ohio granted a

preliminary injunction to the Petitioners, ordering Respondents to identify subclass members;

evaluate each subclass member’s eligibility for transfer by May 6th, prioritizing the most

medically vulnerable inmates and transfer vulnerable inmates ineligible for home placement,

furlough or compassionate release to another Bureau of Prisons (BOP) facility. In that order, the

District Court found that FCI Elkton’s “‘dorm-style’ design guarantees that inmates remain in

close proximity to one another,” and predicted that “[w]ith the shockingly limited available testing

and the inability to distance inmates, COVID-19 is going to continue to spread, not only among

the inmate population, but also among the staff.” (Wilson et al. v. Williams et al., No. 4:20-cv-

794, Document 22 at 3.) Despite the Ohio Court’s Order requiring Respondents to evaluate and

transfer medically vulnerable inmates by May 6, 2020, as of May 8, 2020, Respondents had failed

to comply with the preliminary injunction.

       On April 27, Respondents filed an interlocutory appeal. On April 29, 2020, Respondents

moved for the Sixth Circuit to stay the District Court’s order. On April 30, 2020, the Sixth Circuit

denied Respondents’ request for an administrative stay. On May 4, 2020, the Sixth Circuit also


                                                 2
    Case 2:17-cr-00148 Document 90 Filed 06/11/20 Page 3 of 5 PageID #: 494



denied Respondents’ request for a stay pending appeal. On May 8, 2020, the District Court also

denied the Respondent’s request for a stay pending the outcome of the appeal of the preliminary

injunction.

                                          DISCUSSION

       In the current motion, the Defendant alleges that he has now exhausted administrative

remedies and, again, requests transfer of his sentence to home confinement based on the fact that

he presents a medically high risk of contracting the coronavirus, given the conditions at FCI Elkton

where he is incarcerated. On April 5, 2020, the Defendant submitted a request to the BOP, asking

for compassionate release based on his history of asthma and high blood pressure. At the time

the Defendant filed his motion with this Court, over thirty days had elapsed and the Defendant had

not received a response to his request for relief. The Defendant also alleges that he was designated

as a “high-risk” inmate on a list prepared by the BOP (as ordered by the Ohio District Court) for

purposes of identifying medically vulnerable inmates that may present an increased risk of

complications from the coronavirus, based on CDC guidelines.

       Pursuant to Order entered May 19, 2020, this Court requested a supplemental response

from the United States detailing the spread of the coronavirus and conditions of confinement at

FCI Elkton.    The response outlined methods for inmate separation and screening, isolating

prisoners with existing symptoms, screening visitors and staff, cleaning, and provision of personal

protective equipment for staff and inmates at FCI Elkton.

       The United States also attached a status report, dated May 21, 2020, detailing the number

of confirmed cases at FCI Elkton. As of that time, there were a total of 10 positive Abbott tests




                                                 3
     Case 2:17-cr-00148 Document 90 Filed 06/11/20 Page 4 of 5 PageID #: 495



and 57 positive tests from the mass testing pool.1 However, an Order entered May 14, 2020, by

Judge Gwin in the Northern District of Ohio requires daily reports indicating the number of

COVID-19 tests performed at FCI Elkton and the results of those tests. The most recent status

report, filed June 9, 2020, demonstrates that there are 42 positive Abbott tests and 305 positive

tests from the mass testing pool. (Wilson et al. v. Williams et al., No. 4:20-cv-794, Document

115.) Therefore, there are currently 347 confirmed cases of coronavirus at FCI Elkton.

        Pursuant to 18 U.S.C. § 3582, a Court may modify or reduce a term of imprisonment “upon

motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility . . .” 18 U.S.C. § 3582(c)(1)(A). If such

circumstances exist, the Court may modify or reduce the term of imprisonment after considering

the factors set forth in 18 U.S.C. § 3553(a), and finding that “extraordinary and compelling reasons

warrant such a reduction” and “that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. at § 3582(c)(1)(A)(i).

        Although the current situation at FCI Elkton is compelling, the applicable § 3553(a) factors

do not warrant relief in this case. The Defendant was sentenced to 71 months incarceration on

July 19, 2018. Therefore, the Defendant has only served approximately two years of the imposed

sentence of almost six years of incarceration. In particular, to relieve the Defendant of over fifty

percent of his imposed sentence based on these facts would constitute an unwarranted sentencing



1 There is some discrepancy between the numbers reported in the status report, attached as Exhibit 1 to the United
States’ response, and the numbers detailed in the United States’ brief. The United States reported 56 positive Abbott
tests, but the status report only shows 10.
                                                         4
     Case 2:17-cr-00148 Document 90 Filed 06/11/20 Page 5 of 5 PageID #: 496



disparity among similarly situated defendants facing similar conditions of confinement in light of

the pandemic. The Court has also given consideration to the nature and circumstances of the

offense, the history and characteristics of the Defendant, the need for the sentence imposed to

provide just punishment, afford adequate deterrence and protect the public together with the

applicable sentencing range. Given the limited options available to the Court for providing relief

under 18 U.S.C. § 3582(c)(1)(A)(i), the Court finds that the § 3553(a) factors do not weigh in favor

of the Defendant’s release in this case. 2


                                               CONCLUSION

        WHEREFORE, after careful consideration, the Court ORDERS that the Emergency

Motion to Transfer Sentence to Home Confinement and/or Modify Under Compassionate Relief

18 U.S.C. § 3582(c)(1)(A)(i) (Document 82) and the accompanying Letter-Form Motions

(Documents 86, 87, 88) be DENIED.

        The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                                     ENTER:            June 11, 2020




2 Given the length of prison term left to be served, the Court finds that compassionate release cannot be granted at
this time, but expresses no opinion as to any relief that may remain available via the BOP or through ongoing
proceedings in the Northern District of Ohio.
                                                         5
